IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TIMOTHY LAWRENCE,                       :   No. 13 EAP 2022
                                        :
                     Appellant          :   Appeal from The Order entered on
                                        :   2/11/2022 in the Commonwealth
                                        :   Court at No. 618 MD 2020.
             v.                         :
                                        :
                                        :
PA. PAROLE BOARD,                       :
                                        :
                     Appellee           :


                                 ORDER


PER CURIAM                                       DECIDED: November 23, 2022
     AND NOW, this 23rd day of November, 2022, the order of the Commonwealth

Court is AFFIRMED.